I respectfully dissent, though I must concede I am not fully convinced the position taken by the majority opinion is wrong.
My dissent is based on two considerations. The primary consideration is the intent of the legislature in enacting R.C.2711.21, and the secondary consideration is my recollection of what it is like to try a case.
The purpose of R.C. 2711.21 is to simplify the malpractice process by having the parties submit the dispute to arbitration. Under Ohio's Constitution the parties cannot be forced into binding arbitration, so the legislature adopted a procedure whereby the arbitrators' award would be admitted at trial, R.C.2711.21(C). One might perceive of this as an incentive, or a sanction, but one must perceive of it as the "teeth" of the statute.
The malpractice arbitration proceeding is, in my opinion, a special proceeding. The award is like other orders found to be final reviewable orders arising from special proceedings, e.g.,
pretrial proceedings with respect to a motion to suppress evidence in a criminal case, State v. Collins (1970), 24 Ohio St. 2d 107, 53 Ohio Op. 2d 302, 265 N.E.2d 261; an order in a criminal case overruling a motion to suppress evidence in a criminal case,State v. Thomas (1980), 61 Ohio St. 2d 254, 15 Ohio Op. 3d 262,400 N.E.2d 897; a denial of a motion for a hearing de novo by the Environmental Board of Review issued upon appeal of the rule-making actions of the Director of Environmental Protection,Union Camp Corp. v. Whitman (1978), 54 Ohio St. 2d 159, 8 Ohio Op. 3d 155, 375 N.E.2d 417; and an order of a trial court, pursuant to Civ. R. 23(C)(1), determining that an action may be maintained as a class action, Amato v. General Motors Corp. (1981), 67 Ohio St. 2d 253, 21 Ohio Op. 3d 158, 423 N.E.2d 452. Like the ones above, a trial court's order setting aside the arbitration award is a final reviewable order arising from the special arbitration proceedings.
The rule I am suggesting has problems. If this court holds that an R.C. 2711.21 arbitration decision is a special proceeding, and hence appealable, we can expect that almost every case will be appealed at the post-arbitration, pre-trial level. An orderconfirming or vacating an arbitration award is appealable. R.C.2711.15. On the other hand, the legislature intended that arbitration be used to limit trials in medical malpractice cases by giving the winning party in arbitration an enormously powerful tool in prosecuting or defending a case. If we hold it is not appealable, it may save the courts of appeals some work, but it will gut the legislative intent of protecting people from expensive trials.
The legislative intent is clear. Medical malpractice claims are to first be arbitrated, and if one party will not accept that decision, the legislature intended that he be penalized by having the award admitted against him at trial.
The arbitrators' award is an exceedingly powerful piece in trial counsel's arsenal. If the arbitrators' award is for a large amount in damages, as here, or if the arbitrators rule in favor of the physician, counsel for the party who has already won at arbitration is going to want to have that information made available to the jury. The right to use this at trial is, to anyone who has ever tried a malpractice case, a substantial right, one that is as determinative as others considered to be appealable. It is not, as the majority characterizes it, mere evidence.
A trial court's ruling on the admission of the arbitrators' award in a malpractice case can only be either right or wrong. If right, no one is harmed. If wrong, one party is denied the protection of a statute designed to simplify a malpractice case, and instead *Page 109 
must submit to two trials and an appeal. I cannot believe this is what the legislature intended, particularly since R.C. 2711.21(B) says:
"The arbitration proceedings shall be conducted in accordance with sections 2711.06 to 2711.16 of the Revised Code insofar as they are applicable."
Furthermore, R.C. 2711.15 says:
"An appeal may be taken from an order confirming, modifying, correcting, or vacating an award made in an arbitration proceeding or from judgment entered upon an award."
I am aware of the unreported cases cited by the majority, and while they do hold these are not final orders, they do not say why these R.C. 2711.21 arbitrations are not special proceedings. In a way, the medical malpractice arbitration is unique. In ordinary arbitration, the plaintiff gets money damages, or the defendant gets an award in his favor, so we tend to think of an arbitration award in terms of money only. Perhaps we should rethink our ideas about this kind of arbitration. Since an R.C.2711.21 award is not binding, what is won by the party prevailing at arbitration? I suggest that the only thing won is a piece of evidence almost as valuable as a verdict itself. If a court sets aside an ordinary arbitration award, that is appealable, R.C.2711.15. So if a court sets aside an arbitrator's award allowing the only thing that can be won in an R.C. 2711.21 proceeding, that too should be appealable. If it is not, arbitration in medical malpractice cases under R.C. 2711.21 is only a useless ritual.
Thus, I dissent.